DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 objected to because of the following informalities:  line 1 recites the limitation “A drain for use in surface” which appears to contain a typographical error.  Did Applicant intend “A drain for use in a surface”?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 12 recites the limitation "the body" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the body" in the last line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White, US 8,282,310 B2.
Regarding claim 1, White teaches a drain for use in surface including a paver stone (Figures 6 and 7), the drain comprising:
a body (130) having: 
an upper wall (top surface of the grid); 
a cavity (one of the interior squares) extending from the upper wall; 
a drain opening in fluid communication with the cavity (open at the bottom end and drains into a layer of stones B); and 
a plurality of support members (143), each support member at least partially extending into the cavity and having a support surface, the support surfaces of the plurality of support members being configured to collectively support a paver stone placed thereon; and 
a plurality of retainers (145) selectively engageable with the body to collectively define a paver zone sized to receive the paver stone; 

Regarding claim 2, as shown in Figure 7, there are a plurality of slots (144) formed in respective ones of the plurality of support members (143), the plurality of retainers (145) being advanceable through respective ones of the plurality of slots.
Regarding claim 8, as shown in Figure 6, the support surfaces of the plurality of support members are co-planar with each other.
Regarding claim 9, White teaches a drain for use with a paver stone (Figures 6 and 7), the drain comprising:
a paver support surface (top surface of 130) configured to be engageable with the paver stone; 
a plurality of retainers (145) adjustably coupled to the paver support surface and extending from the paver support surface to define a paver zone over the paver support surface that is sizable to be complementary to the paver stone; 
a lower wall spaced from the paver support surface, the lower wall having an opening formed therein (shown in Figure 6 and disclosed to allow drainage through; column 6 lines 30-33); 
a drainage path extending from the paver support surface to the opening in the lower wall (drainage goes through to the underlying stones B).
Regarding claim 10, since each of the plurality of retainers (145) have a rectangular lower portion and are simply slipped into slots of support members (143), each of the plurality of retainers (145) can be oriented at least backwards or forwards, and are therefore translatably coupled to the paver support surface.
Regarding claim 11, since White discloses that supports (143) are attached to the paver support surface and each include a slot (144), White’s drain includes a plurality of slots formed in the paver support surface, the plurality of retainers (145) being advanceable through respective ones of the plurality of slots.
Regarding claim 15, as shown in Figure 6, White’s drain comprises a plurality of supports (144) spaced from each other and collectively defining the paver support surface.
	Regarding claim 19, White teaches a method of installing a drain in a surface including a paver stone (Figures 1-3 and 5), the method comprising the steps of: 
	placing a drain (30) on a foundation (Figure 5), the drain comprising: 
	a paver support surface (top surface) configured to be engageable with the paver stone; 
	a plurality of retainers (40, 42, 44; Figure 3) adjustably coupled (can be rotated to different orientations) to the paver support surface and extending from the paver support surface to define a paver zone over the paver support surface that is sizable to be complementary to the paver stone; 
	a lower wall spaced from the paver support surface, the lower wall having an opening formed therein (disclosed to allow drainage through; column 6 lines 30-33); 
	a drainage path extending from the paver support surface to the opening in the lower wall (drainage runs down from the sides of the pavers to the underlying stones); 
	adjusting the plurality of retainers to be complementary in size to the paver stone (each of the plurality of retainers can be rotatably oriented and retainer 42 can be used with a larger paver); and 
	placing the paver stone within the paver zone (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied above, alone.
Regarding claim 3, while White fails to disclose a plurality of visual indicators formed along a respective one of the plurality of slots, the Examiner takes Official Notice that providing a plurality of visual indicators along a slot is old and well-known as a guide.  It would have been obvious to one of ordinary skill in the art to modify White’s drain to include a plurality of visual indicators formed along a respective one of the plurality of slots to help guide an installer/user.
Regarding claim 4, while White discloses that the retainers are engageable with the body (via the support members) through interference fit (column 5 lines 32-38) but fails to disclose a screw threadedly engageable with the body, the Examiner takes Official Notice that using a threaded screw to connect to an element is an old and known way of attachment.  It would have been obvious to one of ordinary skill in the art to modify the interference fit with a screw threadingly engaged with the body as an alternate way to attach the retainers.  The type of attachment does not affect the function as long as the retainers are attached.
Regarding claim 12, while White discloses that the retainers are engageable with the body (via the support members) through interference fit (column 5 lines 32-38) but fails to disclose a screw threadedly engageable with the body, the Examiner takes Official Notice that using a threaded screw to connect to an element is an old and known way of attachment.  It would have been obvious to one of ordinary skill in the art to modify the interference fit with a screw threadingly engaged with the body as an alternate way to attach the retainers.  The type of attachment does not affect the function as long as the retainers are attached.
Regarding claim 14, while White fails to disclose a plurality of visual indicators formed along a respective one of the plurality of slots, the Examiner takes Official Notice that providing a plurality of visual indicators along a slot is old and well-known as a guide.  It would have been obvious to one of ordinary skill in the art to modify White’s drain to include a plurality of visual indicators formed along a respective one of the plurality of slots to help guide an installer/user.
	Regarding claim 16, White discloses an alternate embodiment in which the supports (40, 42, 44 in Figure 3) have a straight mounting post installed in the drain (Figure 5) rather than a locking leg as shown in Figure 6.  It would have been obvious to one of ordinary skill in the art to modify the plurality of supports to have a straight mounting post in view of White’s alternate embodiment based on design choice if it was desired to be able to readily adjust the supports (White discloses that the embodiment in Figure 6 is pre-installed to be in a locked configuration; column 4 lines 53-59).  The resulting combination includes the plurality of supports extending from the lower wall when installed (Figure 5).
	Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied above in view of Fraser et al., US 10,767,319 B2.
	Regarding claim 5, while the resulting combination fails to disclose a plurality of height adjustment collars, Fraser discloses the concept of using shims to adjust the height of a paver on a substrate (column 4 lines 58-64).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a plurality of shims to be able to adjust the height of the paver if the substrate is not level in view of Fraser’s disclosure.  The limitation of a collar is a matter of obvious design choice; this is a matter of mere change in shape, since a shim shaped into a circle serves the same function.  Since the resulting combination includes a screw engaging the retainer with the body, it is an obvious modification to insert the screw through at least one of the plurality of height adjustment collars when engaged with the body to secure it all together.
	Regarding claim 13, while the resulting combination fails to disclose a plurality of height adjustment collars, Fraser discloses the concept of using shims to adjust the height of a paver on a substrate (column 4 lines 58-64).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a plurality of shims to be able to adjust the height of the paver if the substrate is not level in view of Fraser’s disclosure.  The limitation of a collar is a matter of obvious design choice; this is a matter of mere change in shape, since a shim shaped into a circle serves the same function.  Since the resulting combination includes a screw engaging the retainer with the body, it is an obvious modification to insert the screw through at least one of the plurality of height adjustment collars when engaged with the body to secure it all together.
	Regarding claim 20, while White fails to disclose the method step of adjusting a height of the plurality of retainers relative to the paver support surface, Fraser discloses the concept of using shims to adjust the height of a paver on a substrate (column 4 lines 58-64).  It would have been obvious to one of ordinary skill in the art to modify White’s method to adjust the height of the plurality of retainers relative to the support surface if the substrate is not level in view of Fraser’s disclosure. 
	Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied above in view of Cuellar, US 2019/0330809 A1.
	Regarding claim 6, White’s drain includes a lower wall, the drain opening being formed in the lower wall.  White discloses runoff to simply drain through to the underlying stones into the ground (column 1 lines 50-62).  Cuellar teaches a drain in a paver system and discloses a drain, the drain having a first collar (140; Figure 4) extending from a lower wall which connects to a drain pipe.  It would have been obvious to one of ordinary skill in the art to modify White’s drain to include a first collar extending from the lower wall if the drain is installed in a location in which runoff is not simply dispersed back into the ground and is drained to a storm sewer.  The resulting combination makes obvious that the first collar circumnavigates the drain opening in order to funnel/collect the runoff.
	Regarding claim 7, Cuellar further discloses a second collar (150; Figure 4) circumnavigating the first collar (140; Figure 4) to allow a larger sized drain pipe to be connected ([0016]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a second collar extending from the lower wall and circumnavigating the first collar for versatility to allow connection to an alternate larger sized drain pipe in view of Cuellar’s disclosure.
	Regarding claim 17, White’s drain includes a lower wall, the drain opening being formed in the lower wall.  White discloses runoff to simply drain through to the underlying stones into the ground (column 1 lines 50-62).  Cuellar teaches a drain in a paver system and discloses a drain, the drain having a first collar (140; Figure 4) extending from a lower wall which connects to a drain pipe.  It would have been obvious to one of ordinary skill in the art to modify White’s drain to include a first collar extending from the lower wall if the drain is installed in a location in which runoff is not simply dispersed back into the ground and is drained to a storm sewer.  The resulting combination makes obvious that the first collar circumnavigates the drain opening in order to funnel/collect the runoff.
	Regarding claim 18, Cuellar further discloses a second collar (150; Figure 4) circumnavigating the first collar (140; Figure 4) to allow a larger sized drain pipe to be connected ([0016]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a second collar extending from the lower wall and circumnavigating the first collar for versatility to allow connection to an alternate larger sized drain pipe in view of Cuellar’s disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671